DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kishida (PG Pub. No. US 2018/0350707 A1) in view of Murayama et al. (US 2011/0062596 A1) and Sato et al. (PG Pub. No. US 2004/0188134 A1).
Regarding claim 1, Kishida teaches the semiconductor device manufacturing method comprising processes of:

(b) affixing the semiconductor substrate to a dicing tape (¶ 0048 & fig. 2c: W affixed to DS); 
(c) forming, after the process (b), a groove (¶ 0049: T1) in the semiconductor substrate between the plurality of semiconductor element structures (fig. 2d: T1 formed in W between portions of 10/113); 
(d) applying a protective film precursor solution (¶ 0050: liquid resin LP) over an end of each of the plurality of semiconductor element structures and a side surface and a bottom surface of the groove (figs. 3e-3f: LP applied over ends of 10/11 and side/bottom surfaces of T1); 
(e) roughly drying the protective film precursor solution to form a protective film (¶ 0055 & fig. 3f: LP dried to form solid resin SP);
(f) cutting the protective film along the groove (¶ 0056 & fig. 3g: SP cut along grooves T1); 
(g) cutting between the plurality of semiconductor element structures (¶¶ 0049, 0056 & figs. 2d, 3g: cutting with CD1 extends between 10/11.  Alternatively, cutting with CD1 extends between 10/11); and
(h) peeling, after the process (f), a plurality of semiconductor elements formed by cutting in the process (g) from the dicing tape (¶ 0059: singulated semiconductor devices 100 are separated from the dicing sheet DS). 
Kishida further teaches remaining portions of the sold resin protect side surfaces of the semiconductor device (¶¶ 0058-0059, fig. 3g). 
Kishida is silent to the method further comprising a process of:
(i) performing, after the process (g) or the process (h), full-curing to evaporate a solvent in the protective film.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kishida to provide the protective film in a roughly cured state during the steps of cutting, as a means to avoid deformation under a cutting force applied in the cutting step performed by a dicer apparatus (Murayama, ¶ 0050).  Further modifying the method to include full-curing after the step peeling the dicing tape would ensure that the sealing resin serves as a housing to provide protection and support functions for the singulated semiconductor devices (Murayama, ¶ 0054), providing the desired protective property of Kishida.
Kishida in view of Murayama is silent to the protective film precursor solution comprising a solvent.
Sato teaches a precursor solution (¶ 0018: liquid resin material, similar to LP of Kishida and LP of Murayama) to form a protective layer (¶ 0018: 3, similar to SP of Kishida), wherein the precursor solution comprises a solvent (¶ 0018).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the protective film precursor solution of Kishida in view of Murayama with a solvent, as a means to adjust the viscosity of the precursor (Sato, ¶ 0018).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 

Regarding claim 2, Kishida in view of Murayama and Sato teaches the semiconductor device manufacturing method according to claim 1, wherein the process (c) includes the process (g) (Kishida, fig. 2d: forming groove T1 includes cutting of SP and between plurality of semiconductor element structures 10 with CD1).

Regarding claim 3, Kishida in view of Murayama and Sato teaches the semiconductor device manufacturing method according to claim 2, wherein a laser is used for cutting the protective film in the process (f) (Kishida, ¶ 0043: groove defined by surfaces 51 formed by laser cutter).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kishida in view of Murayama and Sato as applied to claim 1 above, and further in view of Kanbe (PG Pub. No. US 2006/0006488 A1).
Regarding claim 4, Kishida in view of Murayama and Sato teaches the semiconductor device manufacturing method according to claim 1, wherein the groove formed in the process (c) penetrates, from a side opposite a side of the dicing tape, into the semiconductor substrate (Kishida, figs. 2d & 3g: cutting with CD1 and/or CD2 penetrates into wafer W), and the process (g) is performed in parallel with the process (f) (Kishida, ¶ 0056 & fig. 3g: cutting with CD2 formed groove in SP between semiconductor devices 10/11).  Kishida in view of Murayama in view of Sato further teaches the process includes forming the groove through a color filter layer (Kishida, ¶ 0044 & fig. 2D: T1 penetrates a color filter layer into wafer W).

Sato teaches a semiconductor device (fig. 1) including a color filter (¶ 0033: 52) formed on an epitaxial layer (¶ 0034: 10), the epitaxial layer formed on a substrate (¶ 0032: 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate preparation of Kishida in view of Murayama and Sato with an epitaxial layer, as a means to facilitate the color filter layer, and enable formation of a light-receiving optical system (Sato, ¶ 0025).  Said artisan would recognize that the inclusion of an epitaxial layer would result in the substrate-penetrating groove to also traverse the epitaxial layer. 

Regarding claim 5, Kishida in view of Murayama and Sato teaches the semiconductor device manufacturing method according to claim 1, wherein the groove formed in the process (c) penetrates, from a side opposite a side of the dicing tape, into the semiconductor substrate (Kishida, figs. 2d & 3g: cutting with CD1 and/or CD2 penetrates into wafer W), the process (g) is performed separately from the process (f) (Kishida, fig. 2d: cutting T1 with CD1 performed separate from cutting with CD2), a laser is used for cutting the protective film in the process (f) (Kishida, ¶ 0043: groove defined by surfaces 51 formed by laser cutter), and a blade is used for cutting between the plurality of semiconductor element structures in the process (g) (Kishida, ¶ 0049 & fig. 2d: CD1 comprises a blade).
Kishida in view of Murayama in view of Sato does not teach an epitaxial layer is disposed on a surface of the semiconductor substrate prepared in the process (a), and the groove formed in the process (c) penetrates, from a side opposite a side of the dicing tape, through the epitaxial layer.
Sato teaches a semiconductor device (fig. 1) including a color filter (¶ 0033: 52) formed on an epitaxial layer (¶ 0034: 10), the epitaxial layer formed on a substrate (¶ 0032: 40).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894